EXHIBIT 10.1

 

SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT

 

THIS SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is entered
into as of this 21st day of February, 2020, by and between DEERE CAPITAL, INC.,
a Nevada corporation with its principal office located in Reno, Nevada
(“Purchaser”), and DEERE & COMPANY, a Delaware corporation with its principal
office located in Moline, Illinois (“Seller”).

 

RECITALS

 

WHEREAS, Seller and Purchaser previously entered into that certain Asset
Purchase Agreement dated as of October 29, 2001, whereby Seller sold certain
current and future assets to Purchaser, as amended by that certain First
Amendment to Asset Purchase Agreement dated as of February 2010 (the
“Agreement”); and

 

WHEREAS, Seller and Purchaser wish to modify the scope of the Agreement to
exclude certain U.S. wholesale receivables.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
in this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged by the parties hereto, the
parties agree as follows:

 

1.         Amendments to Agreement.  The definition of “Receivables” set forth
in Article I of the Agreement is, effective November 4, 2019, amended and
restated in its entirety with the following:

 

“"Receivables" means, as of any date, each and all of Seller's outstanding
accounts receivable or notes receivable as of such date with a United States
Dealer as an account debtor or notemaker, other than those accounts receivable
or notes receivable that have been identified and/or sold by Seller to Deere
Credit, Inc. pursuant to that certain Asset Purchase Agreement dated as of
November 4, 2019 by and between Seller and Deere Credit, Inc.”

 

2.         Reference to and Effect Upon Agreement.  Except as expressly amended
by this Amendment, the terms and conditions of the Agreement remain in full
force and effect.  For ease of reference, a conformed copy of the Agreement
incorporating all amendments to date is attached hereto as Exhibit A. This
Amendment constitutes the entire understanding of the parties hereto and
supersedes all prior understandings of the parties relating to the matters
discussed herein.  This Amendment may only be amended or modified by the terms
of a written instrument signed by all parties hereto.

 

3.         Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

 

4.         Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.

 

[signature page follows]

 





1




 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first written above.

 

 

 

 

 

DEERE & COMPANY

 

DEERE CAPITAL, INC.

 

 

 

By:

/s/ Ryan D. Campbell

 

By:

/s/ Rajesh Kalathur

 

 

 

 

 

Name:

Ryan D. Campbell

 

Name:

Rajesh Kalathur

 

 

 

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

Title:

President

 

 



2




 

Exhibit A

 

This document is a composite conformed copy of the Asset Purchase Agreement
dated October 29, 2001 as amended through the Second Amendment as of February
21, 2020.

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the "Agreement") is entered into as of 29
October, 2001 between DEERE CAPITAL, INC. a Nevada corporation with its
principal office located in Reno, Nevada ("Purchaser"), and DEERE & COMPANY, a
Delaware corporation located in Moline, Illinois ("Seller").

 

RECITALS

 

A.  Seller is in the business of manufacturing and selling equipment to Dealers
and in the operation of this business is the owner of certain Receivables.

 

B.  Seller expects, in continuing to conduct its business, to generate Future
Receivables.

 

C.  Seller has invited Purchaser to purchase the Receivables and
Future Receivables and Purchaser has agreed to purchase the Receivables and
Future Receivables under the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

 

1.Certain Definitions.  The following capitalized terms shall have the meanings
ascribed to them below:

 

"Account" means the total amount of Receivables or Future Receivables that are
currently owed, or may in the future be owed, to Seller by any particular Dealer
or other Obligor, together with the obligation to make future advances to such
Dealer or other Obligor.

 

"Adverse Consequences" means any claim, damage, loss, cost or
expense (including, attorneys' fees and expenses) or any other liability of
every nature, kind and description whatsoever including, without limitation,
acts or liabilities to third parties incurred or suffered by an Indemnified
Party, but excluding lost profits, by reason of or resulting from or arising out
of any of the occurrences described in Article IX of this Agreement.

 

"Agreement" means this Asset Purchase Agreement, together with all schedules,
exhibits, supplements and documents that are attached hereto or incorporated by
reference.

 

"Assets" means, collectively, the Purchased Assets and the Subsequent Assets.

 





1




 

"Audited Closing Payment" means the payment adjustment which shall be made in
response to the Verification Audit.

 

"Books and Records" means (a) all information, in whatever form maintained (and
if maintained electronically, then with the relevant electronic file layout),
about the Accounts, the Receivables, the Files and the Dealers or other Obligors
contained in the Seller's Systems, excluding Seller's proprietary or
confidential management information, and, if requested, reasonable explanations
of any data field which is derived from a calculation; (b) the Files and the
alphabetical and numerical indices necessary to access such microfilmed or
microfiche documents; and (c) all collection and other customer service notes
and other historical information with respect to the Receivables and the Dealers
or other Obligors.

 

"Closed Account" means any Account that has been terminated by either the Dealer
or Seller for any reason, whether or not such Account has an outstanding
principal balance.

 

"Closing" has the meaning provided in Section 2.1(E) of this Agreement.

 

"Closing Audit" means the audit of a Closing Statement including all reports,
statements and documents referred to therein or related thereto, conducted
pursuant to Section 2.2(D) hereof.

 

"Closing Date" means (i) the Initial Closing Date and (ii) each Subsequent
Closing Date.

 

"Closing Electronic Record" means the record provided by Seller and delivered to
Purchaser as part of a Closing that reflects the Receivables as of the close of
business on the day prior to the Closing Date. 

 

"Closing Statement" means a statement, in the form set forth in Exhibit 2.2 (C)
attached hereto, which sets forth the calculation of the relevant Purchase
Price.

 

"Collateral" has the meaning provided in Section 2.1(A) of this Agreement.

 

"Dealer" means any Person who has currently (i) an effective appointment as a
John Deere Company Authorized Agricultural Dealer and/or (ii) an effective
appointment as a John Deere Company Authorized Lawn and Garden Dealer and/or
(iii) any other appointment to sell goods which are manufactured or distributed
by Seller and whose name appears on the Master Account List.

 

"Federal Funds Rate" means the Federal Funds Rate, as published in the Money
Rates section of The Wall Street Journal for overnight deposits on the business
day prior to the date any Payment is made, as quoted by Purchaser or Seller, as
the case may be, which quotation shall be deemed correct in the absence of
manifest error.

 

"File" means, with respect to each Account, the original or copy and any
microfilm, microfiche, electronic or other copy of all Account information,





2




 

statements, documents and correspondence from or to the related Dealer or
other Obligor or which otherwise is about the Receivables in such Account, all
to the extent included within the definition of Books and Records.

 

"Future Receivables" means any of Seller's Receivables which are generated on or
after the Initial Closing Date.

 

"Indemnified Party" means a party to whom an indemnification payment, as
described in Article IX, may be due and owing.

 

"Indemnifying Party" means a party from whom an indemnification payment, as
described in Article IX, may be due and owing.

 

"Initial Closing Date" means the date specified in Section 2.1(E).

 

"Knowledge" means the best knowledge, information and belief upon due inquiry.

 

"Lien" means a security interest or lien of any kind affecting any or all of the
Accounts, specific Receivables or any Collateral.

 

"Master Account List" means the list provided by Seller and delivered to
Purchaser on or before the Initial Closing Date that identifies every
Account being sold to Purchaser as of the close of business on the business
day immediately preceding the Initial Closing Date, together with the
balances contained in such Account as of such date.

 

"Material Adverse Effect" means the material and adverse change in: (a) the
ownership or enforceability of the Assets, or any of them; (b) the ability of
Seller or Purchaser to perform its respective obligations under this Agreement
or the ability of Seller or Purchaser to consummate any of the transactions
contemplated hereby.

 

"Obligor" means, and shall only include with respect to any Account, any Person
obligated to make payments with respect to such Account, including any guarantor
thereof.

 

"Payments" means the Purchase Price paid on the Closing Date or upon any future
purchase of Receivables and any payments pursuant to Section 2.2 (E).

 

"Person" means any legal person, including, without limitation, any natural
person, corporation, partnership, joint venture, association, limited liability
company, joint-stock company, business trust, unincorporated organization,
governmental entity or any other entity of every nature, kind and  description.

 

"Portfolio" means the Receivables, whether such Receivables have been generated
prior to or subsequent to this Agreement.

 

"Purchased Assets" means those assets identified in Section 2.1(A)(i) through
(vii).

 

"Purchase Price" with respect to the Purchased Assets or the Subsequent





3




 

Assets, means the purchase price determined pursuant to the terms and
provisions of this Agreement.

 

"Receivables" means, as of any date, each and all of Seller's
outstanding accounts receivable or notes receivable as of such date with a
United States Dealer as an account debtor or notemaker, other than those
accounts receivable or notes receivable that have been identified and/or sold by
Seller to Deere Credit, Inc. pursuant to that certain Asset Purchase Agreement
dated as of November 4, 2019 by and among Seller, Purchaser, and Deere Credit,
Inc.

 

"Receivable Agreement(s)" means the promissory notes, credit agreements,
guaranties, applications, security agreements and other agreements entered into
by and between Seller and Dealer or other Obligor or otherwise evidencing or
governing the obligations of such Dealer or other Obligor under the Account. The
Receivable Agreements exist in microfilm or microfiche form derived from signed
paper Receivable Agreements identified by Account codes on microfiche or
microfilm rolls.

 

"Repurchase Price" means, with respect to any Receivable, a sum equal to (a) the
unpaid principal balance of the Receivable at the time of repurchase, plus (b)
any billed and unpaid fees for such Receivable as of the date of repurchase by
Seller, plus (c) interest from the last payment of interest on the Receivable to
the date of such repurchase at the applicable interest rate charged on the
Receivable as of the date of repurchase.

 

"Requirements of Law" with respect to any Person, means any certificate of
incorporation, by-laws, agreements, or other organizational or
governing documents of such Person, and any law, ordinance, statute, treaty,
rule, judgment, regulation or determination or finding of any arbitrator
or governmental authority applicable to or binding upon such Person or to
which such Person is subject, whether federal, state, county, local or
otherwise, (including, without limitation, usury or other credit laws, the Fair
Debt Collection Practices Act, the Federal Equal Credit Opportunity Act, the
Fair Credit Reporting Act, Regulation B of the Board of Governors of the Federal
Reserve System, and any licensing requirement.)

 

"Seller's Policies and Procedures" means the standard methods which Seller uses
to administer on an ongoing basis the Accounts and Receivables, whether the
methods are written or oral. "Seller's System" means that or those systems,
whether proprietary or commercial, used by Seller, or any agent thereof in the
origination and servicing of the Receivables or payments thereon, including
without limitation, any such system as Seller uses in collection of the
Receivables, to capture checks and payments for processing or to track
Receivable Agreements for Seller's Receivables.

 

"Subsequent Assets" means those assets identified in Section 2.1(B)(i) through
(vi).

 

"Subsequent Closing Date" means any date on which Subsequent Assets are
purchased after the Initial Closing Date.

 





4




 

"Supplemental Interest Fee" has the meanng specified in Section 3.2 of this
Agreement.

 

"Supplemental Interest Schedule" has the meaning provided to it in Section 3.2
of this Agreement.

 

"Supplemental Interest Receivables" means those Receivables which bear no
interest rate .

 

"Tax" means any federal, state or local tax of the United States or of any
state, including without limitation any income tax, franchise tax, real
or personal property tax, employment tax, sales and use tax, value tax and
any interest and penalties thereon including, without limitation, those levied
on any failure to make appropriate withholdings and fines, penalties, other
charges resulting from the failure to pay such amounts when due, but not
including any tax that is levied on this transaction or chargeable on this
Agreement or any documents or instruments required to be executed hereunder or
pursuant hereto.

 

"UCC" means the Uniform Commercial Code.

 

"Verification Audit" means a post-Closing Date audit as described in Section
2.2(D).

 

"Verification Statement" means a statement by Purchaser of any perceived
discrepancy or adjustment after a Verification Audit.

 

ARTICLE II. PURCHASE OF PORTFOLIO; ASSUMPTION OF LIABILITIES

 

2.1         Purchase of Portfolio; Closing.

 

(A)    Purchased Assets. On the Initial Closing Date and subject to all of the
terms and conditions set forth herein, Seller shall sell, assign, transfer and
convey to Purchaser, and Purchaser shall purchase and receive from
Seller subject to the terms of this Agreement, all of Seller's right, title
and interest in and to the following: (i) all Receivables in the Accounts as of
the close of business on the business day immediately preceding the Initial
Closing Date; (ii) all rights to payment of interest, charges and fees on
such Receivables; (iii) all rights to any and all collateral (the "Collateral")
which secures the Dealer's or any other Obligor's obligations to Seller
pertaining to such Receivables; (iv) all of the rights of Seller provided by any
Receivable Agreements (but only to the extent that the rights of Seller provided
by any Receivable Agreements relate to Receivables), guaranties and promissory
notes (in each case, to the extent they apply to such Receivables), (v) all
security agreements, financing statements or other instruments which relate to
the Collateral (but only to the extent that such security agreements, financing
statements or other instruments relate to the Receivables being purchased by
Purchaser on the Initial Closing Date); (vi) the Files and (vii) the Books and
Records.

 

(B)   Subsequent Assets. To the extent that the parties wish to engage in sales
of Future Receivables subsequent to the Initial Closing Date, then immediately
upon the generation of any such Future Receivables, Seller may sell, assign,
transfer and convey to Purchaser, and Purchaser may purchase and receive from
Seller subject to the terms of this Agreement, all of Seller's right, title





5




 

and interest in and to the following: (i) all such Future Receivables; (ii)
all rights to payment of interest, charges and fees on such Future
Receivables; (iii) all rights to the Collateral which secures the Dealer's or
any other Obligor's obligations to Seller pertaining to such Future Receivables;
(iv) all of the rights of Seller provided by any Receivable Agreements (but only
to the extent that the rights of Seller provided by any Receivable Agreements
relate to such Future Receivables ), guaranties and promissory notes (in each
case, to the extent they apply to such Receivables ); (v) all security
agreements, financing statements or other instruments which relate to the
Collateral (but only to the extent that such security agreements, financing
statements or other instruments relate to the Future Receivables being purchased
by Purchaser); (vi) the Files (as they relate to the Future Receivables) and the
Books and Records (as they relate to the Future Receivables). Notwithstanding
the provisions of this Section 2.1(B), the parties agree that the Seller shall
be under no obligation to sell any Future Receivable to Purchaser and Purchaser
shall be under no obligation to purchase any Future Receivable from Seller.

 

(C)   Retained Assets. All assets of Seller not specifically listed and sold in
Sections 2.1(A) and 2.1(B) of this Agreement shall remain the property of
Seller.

 

(D)   Credit Loss.  Upon the purchase of the Assets, the risk of credit loss on
the Receivables shall become Purchaser's.

 

(E)   The Closing. The Closing (the "Closing") of the transactions described in
Section 2.1(A) contemplated by this Agreement shall take place on 29 October
2001 and at Moline, Illinois, or such other mutually acceptable
location, commencing at such time and on such date as Seller and Purchaser
mutually may determine (the " Initial Closing Date"). The sales of all Future
Receivables shall occur automatically in accordance with the provisions of
Section 2.1(B) of this Agreement without the delivery of the documents described
in Section 2.1(F)(i) and 2.1(F)(ii), but with the delivery of the Purchase Price
described in Section 2.2.(A). The parties agree that the sale of assets
subsequent to the Initial Closing Date may occur through mutually satisfactory
accounting entries which may be entries only on the Purchaser’s books and
records and/or by other activities related to the acceptance of such assets by
Purchaser as agreed upon by the parties. On a periodic basis, the parties may
deliver a schedule which will summarize, in a form reasonably satisfactory to
both Seller and Purchaser, the sales of Future Receivables which shall have
occurred since the date of the last summary.

 

(F)   Deliveries at the Closing. At the Closing, (i) Seller shall deliver to
Purchaser the various certificates, instruments and documents referred to in
Section 8.1 below, (ii) Purchaser shall deliver to Seller the various
certificates, instruments and documents referred to in Section 8.2, and (iii)
Purchaser shall deliver to Seller the consideration specified in Section 2.2(A)
of this Agreement.

 

(G)   Intent of the Parties. It is the expressed intent of the parties hereto
that the conveyance of the Assets by Seller be, and be construed as, an absolute
sale of such Assets by Seller to Purchaser, and not a pledge by Seller to
Purchaser to secure a debt or other obligations of Seller. However, in the event
that, notwithstanding the aforementioned intent of the parties, such conveyance
is held or deemed not to be an absolute sale or is held or deemed to





6




 

be a pledge of security for a loan, then it is the express intent of the
parties to this Agreement that this Agreement constitutes a "security agreement"
under the UCC and applicable law, and Seller shall be deemed to have granted
to Purchaser a first priority, continuing lien and security interest in all
right, title and interest of Seller in, to and under the Assets sold pursuant
to this Agreement, and all proceeds in respect thereof. Seller shall take
such actions, as may be necessary to ensure that if this Agreement were deemed
to create a security interest, such security interest would be a perfected
security interest of first priority under applicable law and will be maintained
as such for the term of this Agreement.

 

In connection with such sales, Seller agrees to record and file, at its own
expense, a financing statement on form UCC-1 or any other applicable form (and
continuation statements when applicable) naming Seller as " debtor"
and Purchaser as " secured party" thereon with respect to the Receivables
now existing and hereafter created for the sale of chattel paper,
general intangibles or accounts (as defined in Sections 9-105 and 9-106 of the
UCC as in effect in any relevant state) meeting the requirements of applicable
law in such manner and in such jurisdictions as are necessary to perfect the
sale and assignment of the Assets to Purchaser, and to deliver a file-stamped
copy of such financing statements or other evidence of such filing to Purchaser
on or prior to the Initial Closing Date, and (if any additional filing is
necessary) the applicable Subsequent Closing Date provided that following the
adoption of revised Article 9 of the UCC by any relevant State, such steps shall
be taken to perfect each transfer and pledge as necessary to achieve perfection
thereof under such revised Article 9. In addition, Seller shall cause to be
timely filed in the appropriate filing office any continuation statement
necessary to perfect any sale of Assets to Purchaser. Purchaser shall be under
no obligation whatsoever to file such financing statement, or a continuation
statement to such financing statement, or to make any other filing under the UCC
in connection with such sales.

 

In connection with such sales and contributions, Seller further agrees, at its
own expense, on or prior to the Initial Closing Date, or the
applicable Subsequent Closing Date in the case of Subsequent Assets to deliver
to Purchaser a computer file or microfiche or written list containing a true and
complete list of all such Accounts sold. Such file or list, as supplemented from
time to time to reflect Future Receivables, shall be marked as Exhibit 2.1(G) to
this Agreement and is hereby incorporated into and made a part of this
Agreement.

 

2.2        Purchase Price.

 

(A)   Purchase Price Calculation. Subject to the adjustment described in Section
2.2(E) of this Agreement, the Purchase Price for the Purchased Assets will be
the principal balance of the Receivables as of the close of business on the
business day immediately preceding the Initial Closing Date plus all accrued but
unpaid interest, without premium or discount but net of all deferred taxes and
net of all reserves established by Seller for uncollectible Purchased
Assets, which reserve shall be reasonably acceptable to Purchaser as of the
Initial Closing Date. Subject to the adjustment described in Section 2.2(E) of
this Agreement, for all Subsequent Assets, the Purchase Price shall equal the
unpaid principal balance of the Future Receivables as of the relevant Subsequent





7




 

Closing Date plus all accrued but unpaid interest, without premium or discount.

 

(B)   Purchase Price Payment. Purchaser shall pay each Purchase Price or any
other amounts payable under this Agreement by inter-company transaction system
memos.

 

(C)   Closing Statement and Closing Electronic Record Reviews. Purchaser shall
be afforded thirty (30) days after actual receipt of the Closing Electronic
Record, Master Account List and Closing Statement in which to review the same
for accuracy and give Seller written notice of any adjustment to the Closing
Statement ("Adjustment Notice"). The Adjustment Notice shall set forth any
adjustment items on the Closing Statement and will also reflect any
proposed post-closing adjustments.

 

(D)   Right to Audit as to Purchase.

 

(1)   At any reasonable time, and from time to time during Seller's regular
business hours, up to ninety (90) days following the Initial Closing Date, at
Purchaser's option, Purchaser may directly or through its designated
representatives conduct a Verification Audit for the purpose of verifying any or
each amount and for compliance with this Agreement, as Purchaser deems
appropriate, on any Closing Statement and to reconcile the amount to the
appropriate Books and Records.

 

(2)   If Purchaser conducts a Verification Audit and the Verification Audit
results in a dispute or discrepancy between any Closing Statement and the
results of the Verification Audit, Purchaser will provide to Seller a
Verification Statement which sets forth each amount on each Closing Statement
where there is an adjustment, the amount of the adjustment, a general statement
as to the basis for Purchaser's determination to the extent reasonably possible
based on the data examined by Purchaser in the Verification Audit, and
the amount of the Audited Closing Payment which Purchaser believes
should replace the Audited Closing Payment provided by Seller. The parties will
use reasonable and good faith efforts to resolve each adjustment within 30 days
of the date of the Verification Statement. If the parties are unable to mutually
agree in good faith as to the amount of the adjustment, no adjustment to the
Purchase Price shall be made.

 

(3)   If Purchaser has any questions relating to the purchase of a Future
Receivable, Purchaser may request that it be allowed to conduct a Verification
Audit of such purchase. If the Purchaser conducts a Verification Audit and the
Verification Audit results in a dispute or discrepancy between the amount paid
by the Purchaser and the results of the Verification Audit, Purchaser and Seller
shall follow the procedures provided in Sections 2.2(D)(2) and 2.2(E) of
this Agreement to resolve the dispute or discrepancy.

 

(E)   Adjustment to Purchase Price Payment. If the final adjustments reflect
that Seller owes Purchaser or Purchaser owes Seller a refund or
payment, respectively, such payment shall be made, plus interest at the Federal
Funds Rate from the Closing Date to and including the date of payment. For the
purpose





8




 

of calculating the Purchase Price only, if Purchaser fails to notify Seller
of its adjustment with such items within the Purchaser's review period as
described in Section 2.2(D) of this Agreement, the parties hereto will be deemed
to have agreed to the amount set forth in the Closing Statement prepared by
Seller.

 

2.3        Assumption of Liabilities.

 

(A)   Assumption of Liabilities. Purchaser shall not assume any liability,
commitment, or obligation of Seller, whether absolute or contingent, known or
unknown, of any nature, kind or description whatsoever, arising from or related
to the Assets, including, without limitation, liabilities arising under or
related to any contract, agreement or course of dealing between Seller and its
lessors, vendors, servicers, consultants, suppliers, brokers or any other party
or parties.

 

(B)   Pre-Closing Date Credit Balances; Administrative Costs. Seller agrees that
it solely shall be responsible for any chargebacks, presentments, credit
balances or incorrectly posted transactions with respect to Account transactions
prior to the Closing Date, as appropriate. Seller further agrees that it will be
responsible for all expenses related to the Receivables and activity thereon
prior to the Closing Date, including, but not limited to, the processing and
other fees of Seller.

 

(C)   Post-Closing Date Credit Balances and Administrative Costs. Purchaser
agrees that subsequent to the Initial Closing Date it solely shall
be responsible for any chargebacks, presentments, credit balances or
incorrectly posted transactions with respect to Account transactions subsequent
to the Initial Closing Date, as appropriate, including, but not limited to,
the processing and other fees of Purchaser

 

(D)   Responsibility for Taxes. Seller shall pay any Tax, including any transfer
tax, sales or use tax arising from the transfer of the Assets, provided however
that this sentence shall not apply with respect to income taxes (including,
without limitation, branch profit taxes, minimum taxes and taxes computed under
alternative methods, at least one of which is based on net income) and franchise
taxes that are based upon income or any other Tax upon or measured by income or
gross receipts imposed on any party (any excluded Tax imposed on any party shall
be the sole responsibility of the party upon whom the tax is imposed). Purchaser
shall be liable for any Tax that relates to or arises from the ownership or use
of the Assets with respect to periods on and after the relevant Closing Date for
such Assets and Seller shall be liable for any Tax that relates to or arises
from the ownership or use of the Assets with respect to periods prior to such
Closing Date.

 

2.4        Post-Closing Adjustments. Following each Closing Date, Seller
shall, with Purchaser's cooperation and assistance, determine and account to
Purchaser for any items or transactions that affect any of the Receivables
purchased on such Closing Date, but that were posted, un-posted or unaccounted
for on or before such Closing Date, including without limitation, cash, letters
in process relating to cash or other advances, access checks, payments in
process, unidentified or unallocated items, or errors.

 

2.5        Additional Documentation. Seller further agrees that, if Purchaser





9




 

reasonably requests Seller to execute and deliver additional assignments
to transfer such interests or to take such other or further actions as
reasonably necessary to achieve the purposes of this Agreement, Seller will
take appropriate actions. Seller's initial designee for these purposes will be
the person designated for notices under Section 10.2 hereof. If Purchaser
requests such actions, Purchaser shall furnish Seller with copies of the
proposed additional documentation. Costs, fees and expenses of preparing,
executing and delivering such additional assignments shall be borne by the party
incurring such cost, fee or expense. Such documents may include lost note
affidavits.

 

2.6        True Sale. The parties intend the transactions described herein to
be a true sale and an absolute and irrevocable (except as provided in
Section 7.1(F) hereof) transfer, sale and assignment of the Assets from Seller
to Purchaser for all purposes. 

 

ARTICLE III. POST-CLOSING ADMINISTRATION

 

3.1        Post-Closing Administration of Portfolio. Purchaser agrees
that subsequent to the Closing or the purchase of a Future Receivable, it, or
its designee, shall administer the Portfolio. 

 

3.2        Supplemental Interest Rate. The parties acknowledge that a portion
of the Portfolio includes Supplemental Interest Receivables. Seller
wishes Purchaser to continue to provide non-interest bearing financing to the
Dealers under the Receivables Agreement. To compensate Purchaser for the
Supplemental Interest Receivables, Seller shall pay Purchaser a supplemental
interest fee (the "Supplemental Interest Fee") on a monthly basis, which fee is
intended by the parties to approximate the normal, market rate of interest for
like receivables and shall be computed on terms mutually agreeable to the
parties. To calculate the amount of the Supplemental Interest Fee, Purchaser
shall deliver to Seller on the __ day of each month, a schedule (the
"Supplemental Interest Schedule"), which may be in electronic form, listing the
total amount of Supplemental Interest Receivables and the total amount of
interest, if any, payable on such Supplemental Interest Receivables. On the ___
day of each month, Seller shall pay Purchaser an amount equal to the
Supplemental Interest Fee. Seller shall have the right to review, on a periodic
basis, Purchaser's calculations of the amount of the Supplemental Interest
Receivables and if there are disagreements as to the total amount of the
Supplemental Interest Receivables or as to the appropriate calculation of the
Supplemental Interest Fee, the parties agree to work together in good faith to
resolve these differences and adjust, if necessary, the amount of the
Supplemental Interest Fee.

 

ARTICLE IV. SELLER'S REPRESENTATIONS AND WARRANTIES

 

Seller hereby represents and warrants to Purchaser that the statements made in
this Section 4 are correct and complete as of the date of this Agreement and
will be true, correct and complete on the Initial Closing Date and
each Subsequent Closing Date (as though made then and as though the Initial
Closing Date or Subsequent Closing Date, as the case may be, were substituted
for the date of this Agreement throughout this Section 4).

 

4.1        Due Organization.  Seller is a Delaware corporation, duly
organized, validly existing and in good standing, with its principal office
located at One 





10




 

John Deere Road, Moline, Illinois 61265.

 

4.2        Authorization and Binding Effect. Seller has full power and
authority, corporate and otherwise, to enter into this Agreement. Execution,
delivery and consummation of this Agreement by Seller have been duly authorized
by all necessary corporate action and do not require any consent or approval of
any person that has not been obtained. This Agreement constitutes the valid
and binding obligation of Seller, enforceable against Seller in accordance with
the terms and conditions hereof.

 

4.3        No Breach of Other Agreements. The execution, delivery, and
performance of this Agreement will not violate, be in conflict with, or
constitute a default under (a) Seller's Certificate of Incorporation, by-laws,
or other documents of corporate self-governance; (b) any agreement, instrument
or other obligation to which Seller is a party or by which Seller is bound; or
(c) any Requirement of Law of any governmental authority whatsoever.

 

4.4        Books and Records Complete. With respect to each Obligor: (i) the
Books and Records are true and complete in all material respects, and (ii)
all material information relating to the credit, charges, fees, payment
history, customer inquiries, information about the Obligor and regulatory
correspondence which is known and available to Seller relating to such Obligor's
Receivables is contained in the Books and Records.

 

4.5        No Consent. No consent of any Person and no consent, license, permit
or approval or authorization or exemption by notice or report, or
registration, filing or declaration with any governmental authority having
jurisdiction over Seller is required (other than those previously obtained and
delivered to Purchaser) in connection with the execution or delivery by Seller
of this Agreement and the consummation of the series of transactions
contemplated hereby, or the performance by Seller of its duties and obligations
hereunder.

 

4.6        Claims; Litigation and Audits. There are no administrative or
court actions, suits or proceedings of any kind now pending, or, to
Seller's knowledge, threatened that, if adversely decided, would have a Material
Adverse Effect. There are no outstanding judgments, orders or decisions of
any arbitrator or governmental authority with jurisdiction over Seller which
could adversely affect any of the Receivables. There were no audits,
investigations, inspection or any other reviews or inquiries of any governmental
authority or internal auditing group concerning Seller's administration of the
Portfolio conducted during the current calendar year or the four (4) calendar
years immediately preceding the date of this Agreement which revealed problems
or issues with regard to the Receivables which would have a Material
Adverse Effect.

 

4.7        Tax Returns and Liabilities. Seller has not, by conduct or
omission, become subject to any federal, state, county, local or other tax
liens, however the same may have arisen, that would attach to the Assets but, to
the extent any such sum(s) arise, Seller agrees to promptly pay such sum(s).

 

4.8        Disclosure. No employee or representative of Seller or its
agents intentionally made material untrue or misleading assertion in any
statement provided by such Person in connection with the transactions
contemplated hereby,





11




 

and the Closing Electronic Records provided by Seller to Purchaser were and
will be complete and accurate reflections of the Receivables as of the dates
thereof.

 

4.9        Undisclosed Liability. Except for any credit balances on Receivables
or Future Receivables and unfunded commitments to extend future credit to
Dealers, Seller has no material obligations, commitments or any other
liabilities, absolute or contingent, known or unknown, relating to the Assets or
the Receivables which will affect the Assets after the Closing Date. No Account
nor such Receivable is subject to any right of set-off, recission, counterclaim
or defense arising out of any action or failure to act by Seller and to
Seller's knowledge, no right of recission, set-off, counterclaim or defense due
to an act or a failure to act of the Seller has been asserted with respect
thereto.

 

ARTICLE V. ACCOUNT SPECIFIC REPRESENTATIONS AND WARRANTIES

 

With respect to each Account and each Receivable, Seller hereby represents and
warrants to Purchaser that the statements made in this Section 5 are correct and
complete as of the Initial Closing Date with respect to the Receivables.

 

5.1        Enforceability; Ownership. Each Account represents the legal, valid
and binding obligation of the Obligors thereunder and is enforceable against
such Obligors in accordance with its terms, except as the same may be limited
by bankruptcy, insolvency, moratorium or other laws or regulations, in effect
now or in the future, that affect the enforcement of creditors' rights
generally. Seller has full legal title to the Accounts and has not assigned any
right, title or interest in such Accounts to any other Person.

 

5.2        Documentation. Each Obligor's obligations to Seller in respect of
such Receivable are subject to a Receivable Agreement and, if applicable, a
guaranty between such Obligor and Seller which is enforceable in accordance with
its terms and has not been amended or altered other than in accordance with
Seller's Policies and Procedures. All such agreements are freely assignable by
Seller to Purchaser in accordance with the terms of such agreements, without the
approval or consent of any Obligor or other person to effectuate the valid
assignment of the same in favor of Purchaser and are governed by and construed
in accordance with the laws of the State of Illinois. Seller has provided
Purchaser with copies of the forms of agreement used to document the Account and
Receivable.

 

5.3        Set-off; Defenses.  No Account nor such Receivable is the subject
of pending or, to the Knowledge of Seller, threatened litigation. Seller
has administered all Accounts in all material respects in accordance with
all Requirements of Law and Seller's Policies and Procedures.

 

5.4        Collateral. With respect to the Receivables purchased on the
Initial Closing Date only, Seller has filed all financing statements in each
appropriate office and has sent all notifications that are legally required to
grant Seller a first priority perfected security interest in the Collateral,
subject to any properly perfected purchase money security interests which may
have priority over Seller's security interest in the Collateral, as provided by
the relevant UCC in effect as of the date of this Agreement.

 

5.5        Lien. No Account nor Receivable is subject to any Lien, interest or





12




 

right of any person other than Seller, or to any bankruptcy proceeding,
or altered or reduced payment program.

 

5.6        Ordinary Course of Business. Seller has generated each Receivable
and will generate each Future Receivable, in the ordinary course of its
business pursuant to and substantially in accordance with Seller's Policies
and Procedures.

 

5.7        Servicing of Receivables. All payments or monies received by Seller
or its affiliated or third party contractors with respect to the payment of
any Receivable or Future Receivable have been properly applied. Each Account
has been maintained and serviced by Seller in accordance with Seller's Policies
and Procedures as well as all Requirements of Law.

 

ARTICLE VI. PURCHASER'S REPRESENTATIONS AND WARRANTIES

 

Purchaser represents and warrants to Seller on each Closing Date (as though
made then and as though such Closing Date were substituted for the date of
this Agreement throughout Section 6) as follows:

 

6.1        Due Organization.  Purchaser is a Nevada corporation, duly
organized, validly existing and in good standing, with its registered office
located at One East First Street, Reno, Nevada.

 

6.2        Authorization and Binding Effect. Purchaser has full power
and authority, corporate and otherwise, to enter into this Agreement.
Execution, delivery and consummation of this Agreement by Purchaser have been
duly authorized by all necessary corporate action and do not require any consent
or approval of any Person that has not been obtained. This Agreement
constitutes the valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with the terms and conditions hereof.

 

6.3        No Breach of Other Agreements. The execution, delivery, and
performance of this Agreement will not violate, be in conflict with, or
constitute a default under (a) Purchaser's certificate of incorporation,
by-laws, or other documents of corporate self-governance; (b) any agreement,
instrument or other obligation to which Purchaser is a party or by which
Purchaser is bound; or (c) any Requirement of Law of any governmental authority
whatsoever.

 

6.4        No Consents. No consent of any Person and no consent, license,
permit, or approval, or authorization, or exemption by notice, or report,
or registration, filing, or declaration with, any governmental authority
is required (other than those previously obtained and delivered to Seller)
in connection with the execution or delivery by Purchaser of this Agreement and
the consummation of the series of transactions contemplated hereby, or
the performance by Purchaser of its duties and obligations hereunder.

 

6.5        Claims and Litigation. There are no administrative or court
actions, suits or proceedings of any kind now pending, and, to Purchaser's
knowledge, no such actions, suits or proceedings are threatened, that if
adversely decided would have a Material Adverse Effect on Purchaser's ability to
consummate the transaction set forth in this Agreement. There are no pending or
outstanding administrative or court actions, suits or proceedings or,
outstanding judgments,





13




 

orders, or decisions of any arbitrator or governmental authority
with jurisdiction over Purchaser which could adversely affect Purchaser's
ability to consummate the transactions set forth in this Agreement.

 

ARTICLE VII. COVENANTS

 

7.1        Affirmative Covenants of Seller.

 

(A)   Purchaser Examination of Assets.  Upon reasonable advance notice, Seller
shall give Purchaser and its representatives full access during Seller's normal
business hours to examine the Assets; provided that Seller must approve the
number of representatives and the work station locations so as not to disrupt
or interfere with Seller's other businesses with such approval not to
be unreasonably withheld.

 

(B)   Cooperation. Following the Closing, Seller agrees to provide
timely assistance to Purchaser which shall include, without limitation,
obtaining transaction records, the production of documents, and the
interpretation of any relevant collection comments, to resolve any dispute or
claim of any Dealer or other Obligor relating to all pre-Closing transactions.

 

(C)   Delivery of Files. Notwithstanding the sale of the Files to Purchaser, the
parties agree that at Purchaser's direction, Seller may maintain physical
possession of the Files.

 

(D)   Seller Advances on Receivables. Seller has generated Receivables only in
accordance with Seller's Policies and Procedures.

 

(E)   Tax Reporting Obligations. Seller hereby agrees to perform all
its obligations with respect to federal and/or state Tax reporting relating to
or arising out of the Receivables, the Collateral and/or the Books and
Records sold, transferred and assigned pursuant to this Agreement for the
portion of the year 2001 that Seller owned the Receivables and for prior years.
Purchaser shall file such reporting forms relating to the period of the year
2001 for which Purchaser owned the Receivables and thereafter while Purchaser
continues to own such Receivables.

 

(F)   Remedies for Breach of Account Specific Representations and Warranties.
All representations and warranties shall survive for five years from the
relevant Closing Date, except for the representations and warranties described
in Sections 4.1, 4.2, 6.1 and 6.2 that shall survive indefinitely. If any of the
representations and warranties contained in Section 5 is not true and correct as
of the date specified therein and Purchaser incurs a financial loss due to such
breach of representation and warranty, Purchaser shall, within thirty days of
such loss, notify Seller of the occurrence of such a loss. Within thirty (30)
days of the receipt of such notice, Seller shall repurchase the Receivable or
Future Receivable with respect to which there has been such a breach of
representation and warranty and on which a loss has been incurred for an amount
equal to the Repurchase Price. If the parties disagree regarding the existence
of the breach of representation and warranty or the amount of the Repurchase
Price, the parties agree to consult to determine in good faith whether there has
been a breach of representation or warranty and the amount of the Repurchase
Price. Upon the payment of the Repurchase Price, Seller shall





14




 

prepare, with the cooperation and assistance of Purchaser, and Purchaser
will execute and deliver appropriate transfer documentation to return a
repurchased Account to Seller.

 

7.2        Mutual Covenants.

 

(A)   Efforts to Comply. Subject to the terms and conditions herein provided,
each party shall cooperate fully with the other and shall use commercially
reasonable best efforts to take all action necessary or appropriate hereunder
and under any Requirements of Law to consummate the series of transactions
contemplated by this Agreement. Each party further agrees to use its
commercially reasonable best efforts for the consummation of the series
of transactions contemplated by this Agreement.

 

(B)   No Material Omissions. Between the date hereof and Closing, each party
shall promptly advise the other in writing of any fact which, if existing or
known at the date hereof, would have been required to be set forth or disclosed
in or pursuant to this Agreement or of any fact which, if existing or known at
the date hereof, would have made any of such party's representations contained
herein untrue.

 

ARTICLE VIII. CONDITIONS PRECEDENT TO CLOSING

 

8.1        Seller. On the Initial Closing Date (unless otherwise stated or
unless otherwise waived by Purchaser), Seller shall deliver or cause to be
delivered to Purchaser the following:

 

(A)   Written evidence of transfer to convey to Purchaser all of
Seller's rights, title and interest in and good and marketable title to the
Purchased Assets, free and clear of any and all Liens in the form attached
hereto as Exhibit 8.1(A), to be delivered by Seller and approved by Purchaser on
the Initial Closing Date;

 

(B)   A certificate, dated as of the Initial Closing Date, signed by
the Secretary or an Assistant Secretary of Seller, certifying the incumbency of
the officers or other representatives of Seller signing this Agreement on behalf
of Seller and the related documents and instruments to be delivered in
connection herewith to be delivered by Seller and approved by Purchaser;

 

(C)   Evidence, in form and substance satisfactory to Purchaser, that
the execution of this Agreement by Seller and the performance of all of
Seller's obligations hereunder have been duly authorized by the Seller;

 

(D)   The Closing Statement;

 

(E)   The Master Account List;

 

(F)   All written documents, instruments and manuals which describe Seller's
Policies and Procedures; and

 

(G)   Such additional instruments, documents or certificates as may
be reasonably requested by Purchaser and necessary for the consummation of
the closing on the Initial Closing Date and the transactions contemplated
hereby.

 





15




 

8.2        Purchaser. On each Closing Date (unless otherwise stated or
unless otherwise waived by Seller), Purchaser shall deliver or cause to be
delivered to Seller the following: 

 

(A)   The Purchase Price;

 

(B)   With respect to the Initial Closing Date, a certificate, dated as of the
Closing Date, signed by the Secretary or an Assistant Secretary of Purchaser,
certifying the incumbency of the officers or other representatives of Purchaser
signing this Agreement on behalf of Purchaser and the related documents and
instruments to be delivered in connection herewith, to be delivered by Purchaser
and approved by Seller; and 

 

(C)   Evidence, in form and substance satisfactory to Seller, that the execution
of this Agreement by Purchaser and the performance of all of Purchaser's
obligations hereunder have been duly authorized by the Purchaser.

 

ARTICLE IX. INDEMNIFICATION

 

9.1        Seller's Indemnification of Purchaser. In addition to
Seller's repurchase obligations described in Section 7.1(F), but subject to the
duration of its representations and warranties provided in Section 7.1 (F),
Seller shall indemnify, defend and hold Purchaser, its employees, officers,
directors and agents harmless from Adverse Consequences arising out of:

 

(A)   The extension of credit to the Dealers and other Obligors made on or prior
to the close of business on the Initial Closing Date other than in compliance
with Requirements of Law (whether known or unknown, contingent or matured), as
appropriate;

 

(B)   The maintenance of micrographic records by Seller and the cooperation of
Seller with Purchaser for delivering documents for which no written or
electronic image copies have been delivered to Purchaser;

 

(C)   Any material breach of any representations, warranties or covenants of
Seller contained herein or in any document or instrument delivered by
Seller; and

 

(D)   Seller's intentional misconduct or negligence relating to the performance
of Seller's obligations hereunder.

 

9.2        Limitations on Amount of Seller's Indemnification of Purchaser.
Except for the repurchase obligations described in Section 7.1(F) which shall
not be subject to the limitations contained in this Section 9.2, Seller's
total obligations pursuant to Section 9 of this Agreement shall not exceed
the aggregate Purchase Price.

 

9.3        Purchaser's Indemnification of Seller. Notwithstanding any provision
of Section 2.3 hereof and subject to the duration of its representations
and warranties and the maximum indemnity provided in Section 9.4, Purchaser
agrees to indemnify, defend and hold harmless Seller, its officers,
directors, employees and agents from any Adverse Consequences, by reason of or
resulting





16




 

from or arising out of any material breach of any representation, warranty
or covenant of Purchaser contained herein or in any document or
instrument delivered by Purchaser hereunder or due to the ongoing administration
of the Portfolio by Purchaser subsequent to the close of business on the
Initial Closing Date other than in compliance with the Requirements of Law with
respect to its Receivables (whether known or unknown, contingent or mature).

 

9.4        Limitation on Amount of Purchaser's Indemnification. Purchaser's
total obligations pursuant to Section 9 of this Agreement shall not exceed
the Purchase Price.

 

9.5        Manner of Handling Claims. If either party obtains knowledge of:
(a) facts that would give rise to a right of indemnification for that party; or
(b) commencement of an action that may require indemnification, the
Indemnified Party shall give written notice to the Indemnifying Party as
promptly as practicable after its receipt of that knowledge. Following receipt
of such notice, the Indemnifying Party shall be entitled to participate in the
defense of such claim, and, upon notice delivered promptly to the Indemnified
Party, to assume the defense thereof, with counsel reasonably satisfactory to
the Indemnified Party. Within a reasonable period following the assumption of
such defense by the Indemnifying Party, the Indemnified Party shall be permitted
to participate in the defense of such claim and may retain additional counsel
of its choice at its own expense. The Indemnified Party shall not settle any
claim or action the defense of which has been assumed by the Indemnifying
Party without the consent of the Indemnifying Party. If, however, the defendants
in such action include both parties and the Indemnified Party shall have
concluded that there may be legal defenses available to it that are different
from or additional to those available to the Indemnifying Party, the Indemnified
Party shall be entitled to separate counsel, reasonably acceptable to the
Indemnifying Party, which shall be paid for by the Indemnifying Party, provided
such legal defenses are, in fact, rendered in favor of such party by the court
or conceded by the plaintiff-third party. The parties hereto shall cooperate
with one another in responding to and defending against any third party claims
giving rise to indemnification rights hereunder.

 

9.6        Subrogation. The Indemnifying Party shall be subrogated to any claims
or rights of the Indemnified Party as against any other persons with respect to
any amounts paid by the Indemnifying Party under this Section. The Indemnified
Party shall cooperate with the Indemnifying Party, at the Indemnifying
Party's expense, in the Indemnifying Party's assertion of any such claim.

 

9.7        Survival. Any rights to indemnification with respect to any claim
or controversy as to which the process described in Section 9.5 has been
initiated by tender of formal notice, or any third party claim, delivered in
writing prior to the expiration of the limitations periods set forth herein,
shall survive until such claim or controversy is finally resolved.

 

9.8        Mitigation of Damages. Seller and Purchaser further mutually agree
to exercise best efforts and prudent judgment to minimize and mitigate the
exposure for loss, damage or claims against each other, as well as claims or
disputes arising from third parties. Each shall inform the other as promptly as
possible of any alleged claim, adjustment or dispute to afford as early a
determination as possible of the merits, extent and potential monetary value or
significance





17




 

of the event or claim.

 

ARTICLE X. GENERAL PROVISIONS

 

10.1      Confidentiality. The parties shall keep confidential and cause
their respective officers, directors, employees and agents to keep confidential,
any and all information obtained from the other party concerning the
assets, properties and business of the other party, and shall not use such
information for any purpose other than those contemplated by this Agreement;
provided, however, that neither party shall be subject to the obligations set
forth in the preceding sentence with respect to any such information provided by
the other party which either: (a) was in the receiving party's possession or in
the public domain at the time of disclosure, or subsequently enters the public
domain through no act or failure to act on the part of the receiving party; (b)
is lawfully obtained by the receiving party from a third party; or (c) is
required by law or regulatory authority. Public announcements regarding the
series of transactions contemplated herein shall be made only with the prior
consent of the parties hereto, which consent shall not be unreasonably withheld.
This section shall survive the Initial Closing for a period of two (2)
years following the Closing Date.

 

10.2      Notices. Except as otherwise expressly set forth herein, any
notice, payment, demand or any other communication required or permitted to be
given hereunder shall be in writing and delivered via overnight courier,
facsimile or delivered by hand to the applicable party or parties at the address
indicated below:

 

If to Seller:

 

DEERE & COMPANY

One John Deere Place

Moline, Illinois 61265

Attention: Treasurer

Telecopier: 309-749-0006

 

If to Purchaser:

 

DEERE CAPITAL, INC.

One East First Street, Suite 600

Reno, Nevada 89501

Attention: Manager

Telecopier: 775-786-4145

 

With a copy to:

 

DEERE CAPITAL, INC.

c/o Deere Credit Services, Inc.

6400 NW 86/th/ Street

Johnston, Iowa 50131-6600

Attention: Chief Counsel

Telecopier: (515)267-4256

 

or as to each party at such other address as may be designated from time to time





18




 

by such party or parties by like notice to the other parties, complying
with this Section. All such notices, payments, demands or other communications
shall be deemed validly given and legally effective when received.

 

10.3      Severability. If any term or condition of this Agreement should be
held invalid by a court, arbitrator or tribunal of competent jurisdiction in
any respect such invalidity shall not affect the validity of any other term
or condition hereof. If any term or condition of this Agreement should be held
to be unreasonable as to time, scope or otherwise by such a court, arbitrator
or tribunal, it shall be construed by limiting or reducing it to a minimum
extent so as to be enforceable under then applicable law. The parties
hereto acknowledge that they would have executed this Agreement with any such
invalid term or condition excluded or with any such unreasonable term or
condition so limited or reduced.

 

10.4      Entire Agreement; Amendments. This Agreement and its exhibits and
the agreements it incorporates by reference constitute the entire agreement of
the parties with regard to the specific subject matter hereof and supersede
all prior written and/or oral understandings between the parties. This Agreement
may not be amended except pursuant to a writing signed by both parties.

 

10.5      Waiver. Any waiver by either party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of
this Agreement. Any waiver must be in writing and signed by the party to be
charged therewith.

 

10.6      Binding Effect. Neither party shall assign this Agreement without
the prior written consent of the other and any attempted assignment without
said consent shall be null, void and without any effect whatsoever;
provided, however, that Purchaser may assign any or all of its rights hereunder
(or delegate any or all of its obligations hereunder) to any affiliate or
subsidiary of Purchaser, and Seller may assign any or all of its rights to any
affiliate or subsidiary of Seller. In such latter event, Purchaser and Seller
agree to give notice to the other of its assignment to its affiliate, subsidiary
or parent.

 

10.7      Exhibits and Schedules. The exhibits attached hereto or
referenced herein and each certificate, schedule, list, summary or other
document provided or delivered pursuant to this Agreement or in connection with
the transactions contemplated hereby are incorporated herein by this reference
and made a part hereof.

 

10.8      No Third Party Beneficiaries. This Agreement is for the sole
and exclusive benefit of the parties hereto. Nothing in this Agreement shall
be construed to grant to any person other than the parties hereto, and
their respective successors and permitted assigns, any right, remedy or claim
under or in respect of this Agreement or any provision hereof

 

10.9      Further Assurances.  The parties hereto hereby agree to do such
further acts and things, and to execute and deliver such additional
conveyances, assignments, agreements and instruments, as either may at any time
reasonably request in order to better assure and confirm unto each party their
respective rights, powers and remedies conferred hereunder.

 





19




 

10.10      Counterparts. Provided that both parties hereto execute a copy of
this Agreement, this Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

10.11      Headings. The headings contained herein are included solely for ease
of reference and in no way shall limit, expand or otherwise affect either
the substance or construction of the terms and conditions of this Agreement or
the intent of the parties hereto.

 

10.12      Non-Merger/Survival. Each and every covenant, representation,
warranty and obligation set forth herein made by Purchaser or Seller and any
indemnity shall survive the execution and delivery of the documents at Closing,
as provided in this Agreement, and this Agreement shall not merge into
such documents, but instead shall be independently enforceable.

 

10.13      Expenses. All costs and expenses arising from the sale of the
Assets and in connection with the series of transactions contemplated hereby,
and all levies or other charges of any nature, kind or description imposed by
any governmental authority, which in either case are not otherwise provided
for pursuant to the terms and provisions of this Agreement, shall be borne by
the party incurring such expense.

 

20

